71401-COA: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








18-90520: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 71401-COA


Short Caption:STARR (BRANDON) VS. STATECourt:Court of Appeals


Related Case(s):69981, 71401, 71419, 76248, 78528


Lower Court Case(s):Clark Co. - Eighth Judicial District - C303022Classification:Criminal Appeal - Other - Direct


Disqualifications:Case Status:Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:01/08/2018How Submitted:On Record








+
						Party Information
					


RoleParty NameRepresented By


AppellantBrandon StarrTerrence M. Jackson


RespondentThe State of NevadaAdam Paul Laxalt
							(Attorney General/Carson City)
						Steven S. Owens
							(Clark County District Attorney)
						Charles W. Thoman
							(Clark County District Attorney)
						





Docket Entries


DateTypeDescriptionPending?Document


12/07/2017Case Status UpdateTransferred from Supreme Court. 


01/08/2018Case Status UpdateSubmitted for Decision.


11/21/2018Opinion/DispositionalFiled Authored Opinion. "Affirmed." Before: Silver/Tao/Gibbons. Author: Tao, J. Majority: Tao/Silver/Gibbons. 134 Nev. Adv. Opn. No. 90. COA18-905206




12/17/2018Case Status UpdateTransferred to Supreme Court. (COA).


12/17/2018Case Status UpdateCase Closed. (COA).



Combined Case View